Citation Nr: 0830176	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 4, 2005, 
for the grant of special monthly pension (SMP) based upon the 
need for regular aid and attendance of another person. 
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

In August 2008, the Board granted a motion to advance this 
case on the docket.  
38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The veteran's claim for pension was received on March 4, 
2005.
 
 
CONCLUSION OF LAW

The criteria for an effective date earlier than March 4, 
2005, for the grant of SMP based upon the need for regular 
aid and attendance of another person are not met.  38 
U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 
C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400, (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION
 
Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the veteran seeks an effective date earlier 
than March 4, 2005, for a grant of SMP.  Specifically, he 
asserts that the grant of SMP should be effective November 4, 
2004, the date in which his need for aid and attendance arose 
and his application for pension benefits was submitted to his 
accredited representative, the Veterans of Foreign Wars of 
the United States (VFW). 
 
In support of his claim, the veteran submitted a sign-in log, 
purporting to show that he visited the VFW on November 4, 
2004.  In January 2007, he also submitted a statement 
indicating that he was told by his representative that the 
"Nashville [RO] has lost the claim."   
 
The crux of the veteran's argument is that he filed his 
application for benefits with the VFW and that either his 
representative failed to forward the application to VA or 
that VA failed to properly perform its administrative duties, 
that is, that VA lost or misplaced the original claim.  

In this regard, the veteran appears to be raising an argument 
couched in equity, in that it is unfair to deny an earlier 
effective date for the grant of SMP when he attempted to file 
a claim with his representative in November 2004.  However, 
the Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  .

In deciding this case based on its application of the law to 
the pertinent facts, the Board notes that the "date of 
receipt" of claim means the date on which the claim was 
received by VA, except as to specific provisions for claims 
received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 
3.1(r).  

In the present instance, the veteran does not assert that he 
filed his claim with VA or the designated Departments.  
Rather, he asserts that he submitted his claim to the VFW, 
his representative, on November 4, 2004.  However, based on 
the definition of "date of receipt" as specified by 38 
C.F.R. § 3.1(r), the submission to and receipt of a claim by 
the VFW does not meet the definition of receipt of a claim 
for VA purposes. 

Further, "[t]he Court has applied a presumption of 
regularity to all manner of VA processes and procedures."  
Woods v. Gober, 14 Vet. App. 214, 220 (2000).   In applying 
this legal principle to the present instance, the presumption 
of regularity applies to VA's actions following receipt of a 
claim, and it is presumed that VA properly processed all 
claims submitted by the veteran or his representative, 
including affixing evidence of the date of receipt by VA, and 
associating the claim with the claims folder.  Clear evidence 
is required to rebut the presumption of regularity.  See id.; 
see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).   

In reviewing the evidence of record, the Board finds that the 
presumption of regularity on behalf of VA has not been 
rebutted in the present case.  The VFW sign-in log and 
statements submitted on behalf of the veteran do not rise to 
the level of clear evidence and do not establish that VA did 
not carry out its administrative duties by failing to process 
any claim submitted to VA by the veteran or his 
representative.  In fact, in a statement provided August 
2008, his representative conceded that "VA did not receive 
[the] claim until March 2005."  

Importantly, prior to March 4, 2005, the record contains no 
statement or communication submitted to VA that constitutes a 
claim for SMP or reflects an intent to apply for SMP based on 
the veteran's need for aid and attendance.  
38 C.F.R. § 3.155(a) (2007).  Thus, while the evidence may 
indicate his claim was submitted to VFW in November 2004, it 
does not prove that VA was in receipt of the claim at any 
time prior to March 4, 2005.

Therefore, even assuming that entitlement to SMP benefits 
arose in November 2004, the law and regulations provide that 
the effective date of an award based on an original claim for 
pension benefits, as is the case here, shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (emphasis added).  

Because the veteran's application for pension benefits, 
including aid and attendance, was not received by VA until 
March 2005, regardless of the date the claim was submitted to 
VFW, the veteran is not entitled to an earlier effective date 
prior to March 4, 2005 as a matter of law.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for an earlier 
effective date for SMP, the Board is unable to grant the 
benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 486 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
March 2005, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

With respect to the Dingess requirements, in November 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Moreover, the veteran's claim arises from his disagreement 
with the initial effective date assigned following a grant of 
pension benefits.  Courts have held that once a claim for 
benefits is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed 
under VCAA.

As to VA's duty to assist, the RO associated the veteran has 
submitted private medical records, an entry log from the VFW, 
and statements on his behalf.  Additionally, he was provided 
an opportunity to set forth his contentions during the 
hearing before a Decision Review Officer in February 2008.  

For these reasons, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date earlier than March 4, 2005, for the grant 
of SMP based upon the need for regular aid and attendance of 
another person is denied. 
 

____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


